DETAILED ACTION
This Office action is in response to amendments filed 1/27/2022. It should be noted that claims 1, 2, 5 8, and 10 have been amended.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5, 6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones 7,107,973
Jones discloses, regarding claim 1, a system configured to evacuate a process sealed space (space within 44a, best shown in Fig. 4-8; the term “sealed” is substantially broad, the area within 44a must be sealed in some way in order to create a flow path therethrough), comprising: a first inflow line 104; a first compressor 28 configured to be coupled to the sealed process space (44a) via the first inflow line 104; a first outflow line 114 configured to discharge medium extracted from the sealed process space (44a) by the first compressor into a surroundings; a second inflow line 110; a second compressor 30 configured to be coupled to the process space (44a) via the second inflow line 110; a second outflow line 120 configured to discharge the medium extracted from the sealed process space (44a) by the second compressor 30 into the surroundings; a connecting line 118 connected between the first outflow line 114 and the second inflow line 110; a first inflow line valve 124 integrated in the first inflow line 104; a second inflow line valve 140 integrated in the second inflow line 110; a first outflow line valve 146 integrated in the first outflow line 114; and a connecting line valve 148 integrated in the connecting line 118, wherein when the first inflow line valve 124, the second inflow line valve 140, and the first outflow line valve 146 are all opened and the connecting line valve 148 is closed, the first compressor and the second compressor are operable in parallel (clearly shown in Fig. 17), and wherein when the first inflow line valve 124 and the connecting line valve 148 are both opened and the second inflow line valve 140 and the first outflow line valve 146 are both closed, the first compressor and the second compressor are operable in series (clearly shown in Fig. 12), wherein the first compressor 28 and the second compressor 30 evacuate the medium from the sealed process space to create a vacuum in the sealed process space (a vacuum, i.e. a negative pressure, will absolutely be formed within 44a due to the suction created by the compressors); Re claim 3, wherein the first inflow line valve 124 and the second inflow line valve 140 are configured to be activated based at least in part on at least one operating condition of the first compressor 28 and of the second compressor 30 (see col. 14, lines 50-57).
Jones discloses, regarding claim 5, a method for evacuating a sealed process space (space within 44a, best shown in Fig. 4-8; the term “sealed” is substantially broad, the area within 44a must be sealed in some way in order to create a flow path therethrough), comprising: initially evacuating the sealed process space (44a) to a pressure limit value (via control mechanism 130) using a first compressor 28 and a second compressor 30 operated in parallel; and evacuating the sealed process space (44a) using the first compressor 28 and the second compressor 30 operated in series when the pressure limit value has been reached (see col. 15, lines 10-25; col. 17, lines 7-43; and col. 21, line 58 - col. 22, line 6), wherein the first compressor 28 and the second compressor 30 evacuate a medium from the sealed process space to create a vacuum in the sealed process space (a vacuum, i.e. a negative pressure, will absolutely be formed within 44a due to the suction created by the compressors); Re claim 6, using a system having a first inflow line 104, the first compressor 28 configured to be coupled to the process space (44a) via the first inflow line 104; a first outflow line 114 configured to discharge medium extracted from the process space (44a) by the first compressor 28 into a surroundings; a second inflow line 110, the second compressor 30 configured to be coupled to the process space (44a) via the second inflow line 110; a second outflow line 120 configured to discharge the medium extracted from the process space (44a) by the second compressor 30 into the surroundings; a connecting line 118 connected between the first outflow line 114 and the second inflow line 110; having a first inflow line valve 124 integrated in the first inflow line 104; a second inflow line valve 140 integrated in the second inflow line 110; a first outflow line valve 146 integrated in the first outflow line 114; and a connecting line valve 148 integrated in the connecting line 118, further comprising: opening the first inflow line valve 124, the second inflow line valve 140, and the first outflow line valve 146 and closing the connecting line valve 148 to operate the first compressor 28 and the second compressor 30 in parallel (clearly shown in Fig. 17); and opening the first inflow line valve 124 and the connecting line valve 148 and closing the second inflow line valve 140 and the first outflow line valve 146 to operate the first compressor and the second compressor in series (clearly shown in Fig. 12); Re claim 8, wherein when the first compressor 28 and the second compressor 30 are operated in series, an external air line valve 202 (see Fig. 21) is opened to mix the medium already conducted via the first compressor 28 with external air upstream of the second compressor 30 (clearly shown in Fig. 21).

Allowable Subject Matter
Claims 2 is allowed.
Claims 4, 7, 9, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 1/27/2020 have been fully considered but they are not persuasive. In response to Applicant’s arguments with respect to claims 1 and 5: Applicant argues that Jones fails to disclose a system and method for evacuating and creating a vacuum in a sealed process space, stating that “the filter 44a and the opening 44 cannot be a sealed process space because the engine E would not have air to operate. Further, Jones would not be modified to evacuate a sealed process space because it would render it inoperable to supercharge an engine E.” The Examiner respectfully disagrees; it seems that Applicant is arguing more than is claimed. As stated above, the term “sealed” is substantially broad, the area within 44a must be sealed in some way in order to create a flow path therethrough. With regard to the vacuum limitation, in engineering and applied physics, a “vacuum” refers to any space in which the pressure is lower than atmospheric pressure (Harris, Nigel S. (1989). Modern Vacuum Practice. McGraw-Hill. p. 3. ISBN 978-0-07-707099-1). A pressure lower than atmospheric pressure will absolutely be formed within 44a due to the suction created by the compressors. Thus, the Examiner maintains the rejection of claims 1, 3, 5, 6, and 8 as being anticipated by Jones.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter J Bertheaud whose telephone number is (571)272-3476. The examiner can normally be reached 9am - 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 5712727118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




PJB
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746